Case 3:18-cv-00121-GMG Document 7 Filed 05/16/19 Page 1 of 2 PagelD #: 20

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
Martinsburg Division

ESTATE OF WAYNE JONES, et al.,
Plaintiff

v. CIVIL ACTION NO.: 3:18-CV-121
Judge Groh

THE UNITED STATES DEPARTMENT OF JUSTICE,
Defendant.
PLAINTIFF’S MOTION FOR DISMISSAL WITHOUT PREJUDICE

Comes now Plaintiff, by counsel, pursuant to Rule 41, Fed. R.Civ.P., and requests the Court dismiss this matter
without prejudice.

In support of this motion, Plaintiff says related cases giving rise to the matter sub judice are on appeal before
the U.S. Court of Appeals for the Fourth Circuit and the Supreme Court of Appeals of West Virginia. Plaintiff does not
believe these related appeals will be resolved in the near future, and Plaintiff does not desire to see the case sub judice
remain on the Court's docket while the related appeals are resolved. Depending on the resolution of the appeals,
Plaintiff wishes to reserve the right to further pursue the matter sub judice without prejudice because matters relevant
to the case sub judice have been made issues in, and are relevant to, the matters on appeal.

Wherefore, for the foregoing reasons, Plaintiff prays the court grant Plaintiffs motion and dismiss this matter

without prejudice.
Respectfully submitted,

ESTATE OF WAYNE A. JONES,
BY ROBERT L. JONES AND BRUCE A. JONES,

2 ADMINISTRATORS OF THE ESTATE OF WAYNE A. JONES
Gul sleas By counsel

Paul G. Taylor, Esq.

West Virginia State Bar No. 5874
134 West Burke Street
Martinsburg, WV 25401

(304) 263-7900

 

 
Case 3:18-cv-00121-GMG Document 7 Filed 05/16/19 Page 2 of 2 PagelID #: 21

CERTIFICATE OF SERVICE
| hereby certify that | filed the foregoing PLAINTIFF’S MOTION FOR DISMISSAL WITHOUT PREJUDICE
with the Court’s ECF system on this (oor May, 2019, which will send a copy hereof and notice of filing
to all counsel of record registered forthwith including William J. Powell, United States Attorney, by Helen

Campbell Altmeyer, P. O. Box 591, Wheeling, WV 26003.

4 ren a

Paul G. Taylor ¥

 
